Citation Nr: 1146189	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for arteriosclerotic heart disease and arrhythmia with insertion of permanent pacemaker.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision (service connection claim) issued by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  While there is also an April 2011 letter determination (non-service connected pension claim) issued by the Pension Management Center in Milwaukee, Wisconsin, that issue has not been certified for appeal and consequently is not before the Board.  That issue is referred to the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a heart disorder was last finally denied in an August 1999 rating decision; the Veteran failed to perfect a timely appeal.  

2.  The evidence added to the record since the August 1999 RO decision does not raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

Since the final August 1999 rating decision, new and material evidence has not been presented to reopen the claim of service connection for arteriosclerotic heart disease and arrhythmia with insertion of permanent pacemaker.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present appeal, the appellant was provided notice that met these requirements in a letter dated in June 2006.  This letter met the timing requirement as it was sent before the February 2007 rating decision.  Moreover, the content of the notice, including enclosures "What the Evidence Must Show" and "How You Can Help and How VA Can Help You," provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.

With regard to the considerations regarding the need for notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the June 2006 letter, the Veteran was advised of both the type of evidence needed to reopen his claim of service connection and what was necessary to establish entitlement to the claimed benefit.  The June 2006 letter also addressed the bases for the denial of service connection as set out in the final August 1999 denial of the claim.  

In addition, the aforementioned June 2006 VA letter made clear that, since the August 1999 RO decision, the crux of this case depended on a showing that the Veteran in fact had a heart-related disorder which had been either incurred in or aggravated by his service, or that a heart disorder had been manifested to a compensable degree within one year of his service discharge.  Accordingly, further notice to the Veteran as to the evidence needed to reopen his claim is not required.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  There is no evidence of any failure on the part of VA to further comply with VCAA that reasonably affects the outcome of this case.

The Board is mindful that as to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion if such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will be explained below, the threshold decision is whether new and material evidence has been received, sufficient to reopen the previously denied service connection claim for a heart disorder.  An examination is not necessary to make this decision.  As VA has fulfilled the duty to notify and assist to the extent required, the Board may consider the merits of this appeal without prejudice to the Veteran.  38 U.S.C.A. § 5103(a); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The Veteran sought service connection for heart "problems" in September 1998.  See VA Form 21-526.  He also mentioned at that time that he had a pacemaker inserted.  

The service treatment records include an October 1942 induction examination report which shows no complaints or findings relevant to a heart-based disorder.  A Report of Physical Examination, dated in December 1945, and conducted in conjunction with the Veteran's release from active duty, shows that clinical evaluation of his cardio-vascular system was normal.  Also, his arteries and veins were found to be normal.  

The report of a July 1999 VA heart examination shows that the Veteran claimed that cigarettes provided to him in the military contributed to his later development of heart disease.  The Board parenthetically observes that the RO, as part of an August 1999 rating decision, observed that, essentially, cigarette-related claims needed to have been received prior to June 10, 1998; the Veteran's service connection claim was submitted in September 1998.  The Veteran reported first experiencing heart-related problems in 1977.  The examining physician went on to detail the Veteran's history of cardiac-related treatment, to include having a pacemaker installed in 1993.  After examining the Veteran, diagnoses of arrhythmia with insertion of pacemaker, history of hypertension on medication, and METS level 2.5 were diagnosed.  

An August 1999 rating decision denied service connection for a heart condition "due to tobacco use."  In pertinent part, the rating decision found that service connection was not granted on either a direct or presumptive basis.  The RO added that the evidence of record did not show that signs or symptoms of the disorder were first manifested during the Veteran's active military service, nor did the evidence show that the claimed disorder was manifested within one year of the Veteran's active service discharge.  The Veteran was notified of this decision in September 1999, and did not appeal it.  The decision is therefore final.  38 C.F.R § 20.302.

The Veteran sought to reopen his service connection claim for a heart disorder (to include "high heart beat" and "installed pacemaker") in April 2006.  See VA Form 21-526.  

Since August 1999, private medical records as discussed below have been received.  



An October 1995 private medical discharge report shows that Dr. D.L.G. supplied diagnoses of arteriosclerotic cardiovascular disease and cardiac pacemaker.  The Veteran had been admitted with complaints of substernal and high epigastric pain.  Chest x-ray was within normal limits, except for evidence of aortic atherosclerosis.  

A February 1996 medical record from Marion Memorial Hospital shows that the Veteran was seen for complaints of recurrent low sternum pain.  He reported that this pain had occurred since July 1995.  Following examining the Veteran, diagnoses of arteriosclerotic cardiovascular disorder, angina pectoris, and left pacemaker were provided.  

A February 2005 pacemaker implantation report, from Barnes-Jewish Hospital, shows that a pacemaker was inserted.  Coronary artery disease was found.

A May 2006 examination report from Washington University in St. Louis School of Medicine shows that the Veteran suffered from very mild coronary artery disease.  The diagnoses included paroxysmal atrial fibrillation and coronary disease.

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cardiovascular-renal disease (which includes arteriosclerosis), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  The Veteran's statements describing his symptoms are considered to be competent evidence.  However, these statements must be viewed in conjunction with all the evidence of record including the medical evidence.

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of  the witness).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Analysis

As noted, the last final denial of service connection in August 1999 was premised on a finding that the evidence failed to show that either signs or symptoms of a heart-related disorder were first manifested during the Veteran's active military service, or did the evidence show that the claimed disorder was manifested within one year of the Veteran's active service discharge.  In essence, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran has a current heart disorder which had been either incurred in or aggravated by his service, or had been manifested to a compensable degree within one year of his service discharge.

The evidence associated with the claims file subsequent to the RO's August 1999 rating decision, as discussed above, includes private medical records, such as hospital discharge and outpatient records.  The Board has thoroughly reviewed the evidence added to the claims file subsequent to the August 1999 decision and finds that this evidence does not constitute new and material evidence which is sufficient to reopen the previously denied claim for service connection.  In particular, while this evidence shows that the Veteran has been variously diagnosed with heart-related disorders, such as arteriosclerotic cardiovascular disease, coronary artery disease, and paroxysmal atrial fibrillation since the mid-1990's, as well as being fitted with multiple pacemakers, the record is completely devoid of any medical evidence which supports a finding that the Veteran has a current heart-related disorder which had been either incurred in or aggravated by his service, or that a such a disorder had been manifested to a compensable degree within one year of the Veteran's 1945 service discharge.  Medical evidence would be required to constitute competent evidence on these points, because the claimed disability is not capable of lay observation.  See Barr, 21 Vet. App. at 309.

The issue, therefore, is whether any of the additional evidence received raises a reasonable possibility of substantiating the claim of service connection.  38 C.F.R. § 3.156(a).  As service connection was denied because of the absence of competent, that is, medical, evidence that a heart disorder was incurred in or aggravated by service or may be presumed to have been so incurred, to raise a reasonable possibility of substantiating the claim, the additional evidence must relate to this reason for the prior denial.  The additional medical evidence received does not, however, relate to this issue.  While the Veteran has argued that his current heart-related problems are in some way "link[ed]" to his service (see October 2011 Informal Hearing Presentation), his assertions do not amount to competent evidence sufficient to indicate that his post-service diagnosed cardiac-related disorders are related to his military service.  The Veteran's assertions, by themselves, cannot constitute competent evidence that tends to substantiate his claim of service connection.  See Barr.  Thus, the additional evidence received cannot raise a reasonable possibility of substantiating his claim.  38 C.F.R. § 3.156(a).  Accordingly, new and material evidence has not been received to reopen the Veteran's claim of service connection for arteriosclerotic heart disease and arrhythmia with insertion of permanent pacemaker.  38 U.S.C.A. § 5108.


ORDER

As new and material evidence has not been submitted to reopen the claim of service connection, service connection for arteriosclerotic heart disease and arrhythmia with insertion of permanent pacemaker remains denied.



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


